No. 04-00-00226-CR
Mark TREVINO,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 1999CR4364
Honorable Sharon MacRae, Judge Presiding
Opinion by:	Phil Hardberger, Chief Justice
Sitting:	Phil Hardberger, Chief Justice
		Paul W. Green, Justice
		Karen Angelini, Justice
Delivered and Filed:	July 25, 2001
DISMISSED FOR LACK OF JURISDICTION
	Mark Trevino ("Trevino") pled guilty to the offense of robbery and was sentenced to eight
years imprisonment in accordance with the terms of his plea bargain agreement.  Because Trevino's
notice of appeal did not comply in substance with the extra-notice requirements of rule 25.2(b)(3) of
the Texas Rules of Appellate Procedure, see Sherman v. State, 12 S.W.3d 489, 492 (Tex.
App.--Dallas 1999, no pet.) (holding record must substantiate extra-notice recitations in notice of
appeal), this court only has jurisdiction to consider issues relating to the trial court's jurisdiction.  See
Tex. R. App. P. 25.2(b)(3) (limiting issues that may be raised on appeal if punishment does not exceed
recommendation); Cooper v. State, No. 1100-99, 2001 WL 321579 (Tex. Crim. App. Apr. 4, 2001);
Martinez v. State, 5 S.W.3d 722, 724-25 (Tex. App.--San Antonio 1999, no pet.).   Trevino's court-appointed attorney filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), in
which she analyzes the possible jurisdictional issue that could be raised but concludes that the appeal
has no merit.  Counsel provided Trevino with a copy of the brief and informed him of his right to
review the record and file his own brief.  See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.
App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.--San
Antonio 1996, no pet.).
	We have reviewed the record and counsel's brief.  We agree that any issue relating to the trial
court's jurisdiction is frivolous and without merit.  Accordingly, this appeal is dismissed for lack of
jurisdiction.  Appellate counsel's motion to withdraw is granted.  Nichols v. State, 954 S.W.2d at 86;
Bruns v. State, 924 S.W.2d at 177 n.1.
							PHIL HARDBERGER, 
							CHIEF JUSTICE
DO NOT PUBLISH